Exhibit 99.1 MEDIA CONTACTS: Biogen Idec Amy Reilly Ph: Elan Jonathan Birt Ph: Elizabeth Headon Ph: INVESTOR CONTACTS: Biogen Idec Eric Hoffman Ph: Elan Chris Burns Ph: 800 252 3526 NEW TYSABRI® DATA TO BE PRESENTED AT THE EUROPEAN COMMITTEE FOR TREATMENT AND RESEARCH IN MULTIPLE SCLEROSIS Study Shows Increased Proportion of Patients Achieve Disease-Free Status with TYSABRI Separate Study Demonstrates Plasma Exchange May Be an Effective Tool to Accelerate TYSABRI Removal Prague, Czech Republic – October 11, 2007 – Biogen Idec (NASDAQ: BIIB) and Elan Corporation, plc (NYSE: ELN) announced that TYSABRI® (natalizumab) treatment significantly increases the proportion of disease-free patients with multiple sclerosis (MS) according to a post hoc analysis of the Phase III AFFIRM study to be presented on Saturday, October 13, 2007 at the 23rd Congress of the European Committee for Treatment and Research in Multiple Sclerosis (ECTRIMS) in Prague, Czech Republic.Also to be presented on Saturday will be findings from the PLEX study which suggest that plasma exchange may be an effective means of accelerating the removal of TYSABRI from the circulation. Post Hoc Analysis of Phase III AFFIRM Study The proportion of disease-free patients in the AFFIRM study was determined based upon clinical and MRI criteria.The proportion of disease-free patients over two years was significantly higher in the TYSABRI-treated group compared with the placebo group regardless of how disease free was defined. -MORE- Page 2New TYSABRI®
